 1    KEKER, VAN NEST & PETERS LLP
      SIMONA A. AGNOLUCCI - # 246943
 2    sagnolucci@keker.com
      NICHOLAS D. MARAIS - # 277846
 3    nmarais@keker.com
      ABRAHAM H. FINE - # 292647
 4    afine@keker.com
      JESSELYN K. FRILEY - # 319198
 5    jfriley@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      UPCOUNSEL, INC.
 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                         OAKLAND DIVISION
12
      LEGALFORCE RAPC WORLDWIDE,                       Case No. 4:18-cv-02573-YGR
13    P.C.; and LEGALFORCE, INC.,
                                                       STIPULATED PROTECTIVE ORDER
14                  Plaintiffs,
                                                       *as modified by the Court*
15             v.
                                                       Judge:   Hon. Yvonne Gonzalez Rogers
16    UPCOUNSEL, INC.,
                                                       Date Filed: May 2, 2018
17                  Defendant.
                                                       Trial Date: September 30, 2019
18

19

20

21

22

23

24

25

26

27

28


                                      STIPULATED PROTECTIVE ORDER
                                          Case No. 4:18-cv-02573-YGR
     1303438
 1   1.        PURPOSES AND LIMITATIONS
 2             Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

 7   all disclosures or responses to discovery and that the protection it affords from public disclosure

 8   and use extends only to the limited information or items that are entitled to confidential treatment

 9   under the applicable legal principles. The parties further acknowledge, as set forth in Section

10   14.3, below, that this Stipulated Protective Order does not entitle them to file confidential

11   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

12   the standards that will be applied when a party seeks permission from the court to file material

13   under seal.

14   2.        DEFINITIONS
15             2.1    Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17             2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
19   of Civil Procedure 26(c).
20             2.3    Counsel: Outside Counsel of Record (as well as their support staff).
21             2.4    Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
24             2.5    Disclosure or Discovery Material: all items or information, regardless of the
25   medium or manner in which it is generated, stored, or maintained (including, among other things,
26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27   responses to discovery in this matter.
28             2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                          1
                                         STIPULATED PROTECTIVE ORDER
                                             Case No. 4:18-cv-02573-YGR
     1303438
 1   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

 2   as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 3   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

 4   or of a Party’s competitor.

 5             2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 6   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 7   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

 8   less restrictive means.

 9             2.8    House Counsel: attorneys who are employees of a party to this action. House

10   Counsel does not include Outside Counsel of Record or any other outside counsel.
11             2.9    Non-Party: any natural person, partnership, corporation, association, or other legal
12   entity not named as a Party to this action.
13             2.10   Outside Counsel of Record: attorneys who are not employees, directors, or owners
14   of any entity that is party to this action but who are retained to represent or advise a party to this
15   action and have appeared in this action on behalf of that party or are affiliated with a law firm
16   which has appeared on behalf of that party.
17             2.11   Party: any party to this action, including all of its officers, directors, employees,
18   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
19             2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
20   Material in this action.

21             2.13   Professional Vendors: persons or entities that provide litigation support services

22   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

23   organizing, storing, or retrieving data in any form or medium) and their employees and

24   subcontractors.

25             2.14   Protected Material: any Disclosure or Discovery Material that is designated as

26   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

27             2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a

28   Producing Party.
                                                           2
                                         STIPULATED PROTECTIVE ORDER
                                             Case No. 4:18-cv-02573-YGR
     1303438
 1   3.        SCOPE
 2             The protections conferred by this Stipulation and Order cover not only Protected Material

 3   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

 4   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 6   However, the protections conferred by this Stipulation and Order do not cover the following

 7   information: (a) any information that is in the public domain at the time of disclosure to a

 8   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

 9   a result of publication not involving a violation of this Order, including becoming part of the

10   public record through trial or otherwise; and (b) any information known to the Receiving Party

11   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

12   obtained the information lawfully and under no obligation of confidentiality to the Designating

13   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

14   4.        DURATION
15             Even after final disposition of this litigation, the confidentiality obligations imposed by
16   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
17   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
18   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
19   the completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this
20   action, including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law.
22   5.        DESIGNATING PROTECTED MATERIAL
23             5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
24   or Non-Party that designates information or items for protection under this Order must take care
25   to limit any such designation to specific material that qualifies under the appropriate standards.
26   To the extent it is practical to do so, the Designating Party must designate for protection only
27   those parts of material, documents, items, or oral or written communications that qualify – so that
28   other portions of the material, documents, items, or communications for which protection is not
                                                           3
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   warranted are not swept unjustifiably within the ambit of this Order.

 2             Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 3   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 4   unnecessarily encumber or retard the case development process or to impose unnecessary

 5   expenses and burdens on other parties) expose the Designating Party to sanctions.

 6             If it comes to a Designating Party’s attention that information or items that it designated

 7   for protection do not qualify for protection at all or do not qualify for the level of protection

 8   initially asserted, that Designating Party must promptly notify all other parties that it is

 9   withdrawing the mistaken designation.

10             5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

11   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
12   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
13   designated before the material is disclosed or produced.
14             Designation in conformity with this Order requires:
15             (a) for information in documentary form (e.g., paper or electronic documents, but
16   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
17   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18   EYES ONLY” to each page that contains protected material. If only a portion or portions of the
19   material on a page qualifies for protection, the Producing Party also must clearly identify the
20   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

21   each portion, the level of protection being asserted.

22             A Party or Non-Party that makes original documents or materials available for inspection

23   need not designate them for protection until after the inspecting Party has indicated which

24   material it would like copied and produced. During the inspection and before the designation, all

25   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

26   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

27   copied and produced, the Producing Party must determine which documents, or portions thereof,

28   qualify for protection under this Order. Then, before producing the specified documents, the
                                                          4
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

 3   Material.

 4             (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 5   Designating Party identify on the record, before the close of the deposition, hearing, or other

 6   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 7   impractical to identify separately each portion of testimony that is entitled to protection, the

 8   Designating Party may invoke on the record (before the deposition, hearing, or other proceeding

 9   is concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

10   which protection is sought and to specify the level of protection being asserted. Only those

11   portions of the testimony that are appropriately designated for protection within the 21 days shall

12   be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

13   Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked,

14   that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

15   – ATTORNEYS’ EYES ONLY.”

16             Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

17   other proceeding to include Protected Material so that the other parties can ensure that only

18   authorized individuals, as contemplated by this Order, are present at those proceedings. The use

19   of a document as an exhibit at a deposition shall not in any way affect its designation as

20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

21             Transcripts containing Protected Material shall have an obvious legend on the title page

22   that the transcript contains Protected Material, and the title page shall be followed by a list of all

23   pages (including line numbers as appropriate) that have been designated as Protected Material and

24   the level of protection being asserted by the Designating Party. The Designating Party shall

25   inform the court reporter of these requirements. Once the Parties receive any transcript, they shall

26   have 21 days to review and, if appropriate, designate that transcript (or portions thereof) in

27   accordance with this Protective Order. During that 21-day period, the transcript shall be treated as

28   if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
                                                           5
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   entirety unless otherwise agreed. After the expiration of that period, the transcript shall be treated

 2   only as actually designated.

 3             (c) for information produced in some form other than documentary and for any other

 4   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 5   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

 6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of

 7   the information or item warrant protection, the Producing Party, to the extent practicable, shall

 8   identify the protected portion(s) and specify the level of protection being asserted.

 9             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10   designate qualified information or items does not, standing alone, waive the Designating Party’s
11   right to secure protection under this Order for such material. Upon timely correction of a
12   designation, the Receiving Party must make reasonable efforts to assure that the material is
13   treated in accordance with the provisions of this Order. If the Designating Party originally
14   produced such documents without appropriate designations or stamps, that Party shall re-produce
15   any newly designated documents within a reasonable time following the correction of designation
16   with “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
17   markings as required by Paragraph 5.2.
18   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
19             6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
20   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
21   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
22   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
23   challenge a confidentiality designation by electing not to mount a challenge promptly after the
24   original designation is disclosed.
25             6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
26   process by providing written notice of each designation it is challenging and describing the basis
27   for each challenge (the “Challenge”). To avoid ambiguity as to whether a challenge has been
28   made, the written notice must recite that the Challenge to confidentiality is being made in
                                                          6
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   accordance with this specific paragraph of the Protective Order. The parties shall attempt to

 2   resolve each Challenge in good faith and must begin the process by conferring directly, in person

 3   or by telephone, within 14 days of the date of receipt of the Challenge. In conferring, the

 4   Challenging Party must explain the basis for its belief that the confidentiality designation was not

 5   proper and must give the Designating Party an opportunity to review the designated material, to

 6   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

 7   the chosen designation. A Challenging Party may proceed to the next stage of the challenge

 8   process only if it has engaged in this meet and confer process first or establishes that the

 9   Designating Party is unwilling to participate in the meet and confer process in a timely manner.

10             6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court

11   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding

12   Discovery and Discovery Motions. The parties may file a joint letter brief regarding retaining

13   confidentiality within 21 days of the initial notice of challenge or within 14 days of the parties
     agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.
14
     Failure by a Designating Party to file such discovery dispute letter within the applicable 21
15
     or 14 day period (set forth above) with the Court shall automatically waive the confidentiality
16
     designation for each challenged designation. If, after submitting a joint letter brief, the Court
17
     allows that a motion may be filed, any such motion must be accompanied by a competent
18
     declaration affirming that the movant has complied with the meet and confer requirements
19
     imposed in the preceding paragraph. The Court, in its discretion, may elect to transfer the
20
     discovery matter to a Magistrate Judge.
21
               In addition, the parties may file a joint letter brief regarding a challenge to a
22   confidentiality designation at any time if there is good cause for doing so, including a
23   challenge to the designation of a deposition transcript or any portions thereof. If, after
24   submitting a joint letter brief, the Court allows that a motion may be filed, any motion
25   brought pursuant to this provision must be accompanied by a competent declaration
26   affirming that the movant has complied with the meet and confer requirements imposed by

27   the preceding paragraph. The Court, in its discretion, may elect to refer the discovery matter

28   to a Magistrate Judge.

                                                         7
                                        STIPULATED PROTECTIVE ORDER
                                            Case No. 4:18-cv-02573-YGR
     1303438
 1             The burden of persuasion in any such challenge proceeding shall be on the Designating

 2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

 3   impose unnecessary expenses and burdens on other parties) may expose the Challenging

 4   Party to sanctions. Unless the Designating Party has waived the confidentiality designation

 5   by failing to file a letter brief to retain confidentiality as described above, all parties shall
     continue to afford the material in question the level of protection to which it is entitled under
 6
     the Producing Party’s designation until the court rules on the challenge.
 7

 8   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
               7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 9
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
10
     defending, or attempting to settle this litigation (i.e., in the case captioned LegalForce RAPC
11
     Worldwide, P.C. et al. v. UpCounsel, Inc. et al., case no. 18-cv-02573-YGR (N.D. Cal.). In
12
     addition, the Receiving Party may use, in a separate case captioned LegalForce RAPC Worldwide
13
     P.C. et al. v. Oliner et al., case no. 18-cv-332509, Superior Court of Santa Clara (the “State Court
14
     Case”), portions of the Protected Material, provided that those portions are relevant to the State
15
     Court Case and the Receiving Party complies with the following procedure:
16
                      1.     The Receiving Party sends a request to the Producing Party after discovery
17
                             has commenced in the State Court Case to utilize what it identifies as
18
                             relevant portion(s) of the Protected Material in the State Court Case.
19
                      2.     In response, within seven (7) days after receiving the request, the
20
                             Producing Party does one of three things:
21
                             a.     Producing Party provides consent to the Receiving Party to utilize
22
                                    the identified relevant portion(s) of the Protected Material;
23
                             b.     Producing Party requests that the Receiving Party meet and confer
24
                                    to discuss its request. A meet and confer shall take place within
25
                                    fourteen days (14) days after receiving the request; or
26
                             c.     Producing Party submits a counter-proposal of what portion(s) of
27
                                    the identified relevant portion(s) of the Protected Material it agrees
28
                                                         8
                                        STIPULATED PROTECTIVE ORDER
                                            Case No. 4:18-cv-02573-YGR
     1303438
 1                                    the Receiving Party may use in the State Court Case, if any.

 2                    3.      If the Parties are unable to reach agreement, after further meet and confer,

 3                            the Receiving Party may file a motion to compel in, and using procedures

 4                            identified by, the state court.

 5             If the Receiving Party uses Protected Materials in the State Court case, after receiving

 6   approval to do so from the Producing Party or from the state court, it will continue to treat those

 7   materials as Protected Materials. In particular, the Receiving Party agrees to abide by all other

 8   terms in this Protective Order, both in this case and in the State Court Case, including the

 9   disclosure and filing obligations set forth in Paragraphs 7 and 14.3.

10             Such Protected Material may not be used in connection with any other litigation or

11   proceedings. Protected Materials may be disclosed only to the categories of persons and under

12   the conditions described in this Order. When the litigation has been terminated, a Receiving Party

13   must comply with the provisions of section 14 below (FINAL DISPOSITION).

14             Protected Material must be stored and maintained by a Receiving Party at a location and

15   in a secure manner that ensures that access is limited to the persons authorized under this Order.

16             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

17   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
18   information or item designated “CONFIDENTIAL” only to:
19             (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
20   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

21   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

22   is attached hereto as Exhibit A;

23             (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

24   reasonably necessary for this litigation and who have signed the “Acknowledgment and

25   Agreement to Be Bound” (Exhibit A);

26             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

27   reasonably necessary for this litigation and who have signed the “Acknowledgment and

28   Agreement to Be Bound” (Exhibit A);
                                                           9
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1             (d) the court and its personnel;

 2             (e) court reporters and their staff, professional jury or trial consultants (and mock jurors

 3   used by any such consultants1), and Professional Vendors to whom disclosure is reasonably

 4   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 5   Bound” (Exhibit A);

 6             (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 7   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 8   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 9   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

10   bound by the court reporter and may not be disclosed to anyone except as permitted under this

11   Stipulated Protective Order.

12             (g) the author or recipient of a document containing the information or a custodian or

13   other person who otherwise possessed or knew the information.

14             7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

15   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
16   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
18             (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
19   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
20   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

21   is attached hereto as Exhibit A;

22             (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

23   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

24   and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

25             (c) the court and its personnel;

26             (d) court reporters and their staff, professional jury or trial consultants (and mock jurors

27   1
       The Parties may create and use a simplified, precisely tailored Undertaking for mock jurors that
28   differs in format from Exhibit A so long as the confidentiality obligations and contempt penalties
     are clearly communicated in the Undertaking.
                                                          10
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   used by any such consultants2), and Professional Vendors to whom disclosure is reasonably

 2   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 3   Bound” (Exhibit A); and

 4             (e) the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6             7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Experts.

 8             (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

 9   a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that

10   has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

11   paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets forth the

12   full name of the Expert and the city and state of his or her primary residence, (2) attaches a copy

13   of the Expert’s current résumé, (3) identifies the Expert’s current employer(s), (4) identifies each

14   person or entity from whom the Expert has received compensation or funding for work in his or

15   her areas of expertise or to whom the expert has provided professional services, including in

16   connection with a litigation, at any time during the preceding five years, and (5) identifies (by

17   name and number of the case, filing date, and location of court) any litigation in connection with

18   which the Expert has offered expert testimony, including through a declaration, report, or

19   testimony at a deposition or trial, during the preceding five years.3 Nothing in this provision shall

20   entitle one Party to depose, or otherwise pursue discovery from, a disclosed Expert, unless and

21   until that Expert is identified pursuant to Federal Rule of Civil Procedure 26(a)(2)(A).

22             (b) A Party that makes a request and provides the information specified in the preceding

23   paragraph may disclose the subject Protected Material to the identified Expert unless, within 14

24

25   2
       The Parties may create and use a simplified, precisely tailored Undertaking for mock jurors that
     differs in format from Exhibit A so long as the confidentiality obligations and contempt penalties
26   are clearly communicated in the Undertaking.
     3
27     It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
     limited work prior to the termination of the litigation that could foreseeably result in an improper
28   use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     information.
                                                         11
                                         STIPULATED PROTECTIVE ORDER
                                             Case No. 4:18-cv-02573-YGR
     1303438
 1   days of delivering the request, the Party receives a written objection from the Designating Party.

 2   Any such objection must set forth in detail the grounds on which it is based.

 3             (c) A Party that receives a timely written objection must meet and confer with the

 4   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

 5   agreement within seven days of the written objection. If no agreement is reached, the Party

 6   seeking to make the disclosure to Designated House Counsel or the Expert may file a motion as

 7   provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)

 8   seeking permission from the court to do so. Any such motion must describe the circumstances

 9   with specificity, set forth in detail the reasons why the disclosure to Designated House Counsel or

10   the Expert is reasonably necessary, assess the risk of harm that the disclosure would entail, and

11   suggest any additional means that could be used to reduce that risk. In addition, any such motion

12   must be accompanied by a competent declaration describing the parties’ efforts to resolve the

13   matter by agreement (i.e., the extent and the content of the meet and confer discussions) and

14   setting forth the reasons advanced by the Designating Party for its refusal to approve the

15   disclosure.

16             In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

17   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail

18   (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected

19   Material to its Designated House Counsel or Expert.

20   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               OTHER LITIGATION
21
               If a Party is served with a subpoena or a court order issued in other litigation that compels
22
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
23
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
24
               (a) promptly notify in writing the Designating Party. Such notification shall include a
25
     copy of the subpoena or court order;
26
               (b) promptly notify in writing the party who caused the subpoena or order to issue in the
27
     other litigation that some or all of the material covered by the subpoena or order is subject to this
28
                                                          12
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 2             (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 3   Designating Party whose Protected Material may be affected.4

 4             If the Designating Party timely seeks a protective order, the Party served with the

 5   subpoena or court order shall not produce any information designated in this action as

 6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

 7   determination by the court from which the subpoena or order issued, unless the Party has obtained

 8   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 9   seeking protection in that court of its confidential material – and nothing in these provisions

10   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

11   lawful directive from another court.

12   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
               THIS LITIGATION
13
               (a)    The terms of this Order are applicable to information produced by a Non-Party in
14
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15
     ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with
16
     this litigation is protected by the remedies and relief provided by this Order. Nothing in these
17
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
18
               (b)    In the event that a Party is required, by a valid discovery request, to produce a
19
     Non-Party’s confidential information in its possession, and the Party is subject to an agreement
20
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
21
                      1.      promptly notify in writing the Requesting Party and the Non-Party that
22
     some or all of the information requested is subject to a confidentiality agreement with a Non-
23
     Party;
24
                      2.      promptly provide the Non-Party with a copy of the Stipulated Protective
25
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
26

27   4
       The purpose of imposing these duties is to alert the interested parties to the existence of this
28   Protective Order and to afford the Designating Party in this case an opportunity to try to protect
     its confidentiality interests in the court from which the subpoena or order issued.
                                                         13
                                         STIPULATED PROTECTIVE ORDER
                                             Case No. 4:18-cv-02573-YGR
     1303438
 1   the information requested; and

 2                    3.      make the information requested available for inspection by the Non-Party.

 3             (c)    If the Non-Party fails to object or seek a protective order from this court within 14

 4   days of receiving the notice and accompanying information, the Receiving Party may produce the

 5   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 6   seeks a protective order, the Receiving Party shall not produce any information in its possession

 7   or control that is subject to the confidentiality agreement with the Non-Party before a

 8   determination by the court.5 Absent a court order to the contrary, the Non-Party shall bear the

 9   burden and expense of seeking protection in this court of its Protected Material.

10   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
12   Material to any person or in any circumstance not authorized under this Stipulated Protective
13   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
14   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
15   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
16   made of all the terms of this Order, and (d) request such person or persons to execute the
17   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19             PROTECTED MATERIAL
               When a Producing Party gives notice to Receiving Parties that certain inadvertently
20
     produced material is subject to a claim of privilege or other protection, the obligations of the
21
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
22
     provision is not intended to modify whatever procedure may be established in an e-discovery
23
     order that provides for production without prior privilege review. Pursuant to Federal Rule of
24
     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
25
     communication or information covered by the attorney-client privilege or work product
26

27   5
       The purpose of this provision is to alert the interested parties to the existence of confidentiality
28   rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
     interests in this court.
                                                         14
                                         STIPULATED PROTECTIVE ORDER
                                             Case No. 4:18-cv-02573-YGR
     1303438
 1   protection, the parties may incorporate their agreement in the stipulated protective order

 2   submitted to the court.

 3   12.       MISCELLANEOUS
 4             14.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
 5   seek its modification by the court in the future.
 6             14.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
 7   Order no Party waives any right it otherwise would have to object to disclosing or producing any
 8   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 9   Party waives any right to object on any ground to use in evidence of any of the material covered
10   by this Protective Order.
11             14.3   Filing Protected Material. Without written permission from the Designating Party
12   or a court order secured after appropriate notice to all interested persons, a Party may not file in
13   the public record in this action any Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
15   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
16   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
17   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
18   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
19   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
20   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
21   79-5(e)(2) unless otherwise instructed by the court.
22             14.4   Parties’ Own Protected Material. For the avoidance of doubt, nothing in this
23   Protective Order shall restrict a Party from using its own Protected Material—that is, documents
24   that it has produced and designated in this litigation—in any way.
25   13.       FINAL DISPOSITION
26             Within 60 days after the final disposition of this action, as defined in paragraph 4, each
27   Receiving Party must return all Protected Material to the Producing Party or destroy such
28   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                          15
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
 1   compilations, summaries, and any other format reproducing or capturing any of the Protected

 2   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 3   submit a written certification to the Producing Party (and, if not the same person or entity, to the

 4   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

 5   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

 6   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

 7   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 8   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 9   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

10   product, and consultant and expert work product, even if such materials contain Protected

11   Material. Any such archival copies that contain or constitute Protected Material remain subject to

12   this Protective Order as set forth in Section 4 (DURATION).

13             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14    Dated: October 10, 2018                                 KEKER, VAN NEST & PETERS LLP
15
                                                       By:    /s/ Nicholas D. Marais
16                                                            NICHOLAS D. MARAIS
17                                                            Attorneys for Defendant
18    Dated: October 10, 2018                                 LEGALFORCE RAPC WORLDWIDE
19
                                                       By:    /s/ Raj V. Abhyanker
20                                                            RAJ V. ABHYANKER
21                                                            Attorneys for Plaintiffs
22

23                                                ORDER
               Pursuant to stipulation, IT IS SO ORDERED.
24

25
     DATED:        October 11, 2018
26                                                 The Honorable Yvonne Gonzalez Rogers
                                                   United States District Judge
27

28
                                                        16
                                        STIPULATED PROTECTIVE ORDER
                                            Case No. 4:18-cv-02573-YGR
     1303438
 1                                                  EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3             I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Northern District of California on [date] in the case of LegalForce RAPC Worldwide, P.C. et

 7   al. v. UpCounsel, Inc. et al., case no. 18-cv-02573-YGR (N.D. Cal.). I agree to comply with and

 8   to be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

 9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

10   I solemnly promise that I will not disclose in any manner any information or item that is subject

11   to this Stipulated Protective Order to any person or entity except in strict compliance with the

12   provisions of this Order.

13             I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16             I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20

21    Date:

22    City and State where
      sworn and signed:
23
      Printed name:
24
      Signature:
25

26

27

28
                                                          17
                                          STIPULATED PROTECTIVE ORDER
                                              Case No. 4:18-cv-02573-YGR
     1303438
